U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 ¨Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-28806 Ever-Glory International Group Inc. (Exact name of small business issuer as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0420146 (I.R.S. employer identification number) 100 N. Barranca Ave. #810 West Covina, California91791 (Address of principal executive offices and zip code) (626) 839-9116 (Registrant’s telephone number, including area code) Check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO þ Number of shares of common stock outstanding as of September 30, 2007: 53,882,014 Transitional Small Business Disclosure FormatYES ¨NO þ 1 EVER-GLORY INTERNATIONAL GROUP, INC. FORM10-QSB INDEX Page Number SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheet as of September 30, 2007 6 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 7 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 8 Notes to the Condensed Consolidated Financial Statements as of September 30, 2007 9 Item 2. Management’s Discussion and Analysis or Plan of Operations 20 Item 3. Controls and Procedures 31 PART II.OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 34 SIGNATURES 35 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS All statements contained in this Quarterly Report on Form 10-QSB, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect” and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks are in the section entitled “Risk Factors” and in our previous SEC filings. Consequently, all of the forward-looking statements made in thisQuarterly Report on Form 10-QSB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) 4 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONTENTS Pages Condensed Consolidated Balance Sheet as of September 30, 2007 (unaudited) 6 Condensed Consolidated Statements of Operations and Comprehensive income for three and nine months ended September 30, 2007 and 2006 (unaudited and restated) 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited and restated) 8 Notes to the Condensed Consolidated Financial Statements as of September 30, 2007 (unaudited) 9 5 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,149,831 Accounts receivable, net 8,718,326 Accounts receivable - related companies 582,574 Inventories, net 1,179,249 Other receivables and prepaid expenses 234,307 Total Current Assets 12,864,287 PROPERTY AND EQUIPMENT, NET 11,722,638 LAND USE RIGHTS, NET 2,578,987 DEFERRED FINANCING COSTS, NET 222,310 TOTAL ASSETS $ 27,388,222 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 1,625,292 Accounts payable - related companies 59,673 Other payables and accrued liabilities 678,079 Due to a related company 600,000 Notes payable 2,660,424 Convertible notes payable 748,710 (net of unamortized discount of $1,251,290) Value added tax payable 228,783 Other tax payables 118,408 Total Current Liabilities 6,719,369 LONG-TERM LIABILITIES Due to a related company 4,415,870 TOTAL LIABILITIES 11,135,239 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS' EQUITY Preferred stock ($.0001 par value, authorized 5,000,000 shares, Nil shares issued and outstanding) - Series A Convertible Preferred Stock ($.0001 par value, authorized 10,000 shares, 7,883 shares issued and outstanding) 1 Common stock ($.0001 par value, authorized 500,000,000 shares, issued and outstanding 53,882,014shares) 5,388 Additional paid-in capital 1,979,947 Retained earnings Unappropriated 10,195,076 Appropriated 2,659,360 Accumulated other comprehensive income 1,413,211 Total Stockholders' Equity 16,252,983 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 27,388,222 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED AND RESTATED) For the three For the nine For the three months ended For the nine months ended months ended September 30, 2006 months ended September 30, 2006 September 30, 2007 (Restated) September 30, 2007 (Restated) NET SALES To related parties $ 486,318 $ 209,927 $ 940,334 $ 383,198 To third parties 18,991,475 15,022,966 49,060,893 36,527,202 Total net sales 19,477,793 15,232,893 50,001,227 36,910,400 COST OF SALES From related parties (1,689,855 ) (1,322,468 ) (2,550,181 ) (3,699,244 ) From third parties (14,714,840 ) (11,395,982 ) (39,746,807 ) (27,007,051 ) Total cost of sales (16,404,695 ) (12,718,450 ) (42,296,988 ) (30,706,295 ) GROSS PROFIT 3,073,098 2,514,443 7,704,239 6,204,105 OPERATING EXPENSES Selling expenses 167,976 147,841 493,686 432,028 Professional fees 162,889 170,548 508,499 543,276 General and administrative expenses 617,529 407,335 1,826,456 945,717 Depreciation and amortization 72,006 32,816 223,632 65,990 Total Operating Expenses 1,020,400 758,540 3,052,273 1,987,011 INCOME FROM OPERATIONS 2,052,698 1,755,903 4,651,966 4,217,094 OTHER INCOME (EXPENSES) Interest income 2,280 3,057 6,499 4,616 Interest expenses (680,644 ) (59,544 ) (942,534 ) (117,674 ) Other income 19,611 1,579 25,179 4,426 Other expenses - - (123 ) - Total Other Expenses, net (658,753 ) (54,908 ) (910,979 ) (108,632 ) INCOME BEFORE INCOME TAX EXPENSE 1,393,945 1,700,995 3,740,987 4,108,462 INCOME TAX EXPENSE (72,880 ) (113,352 ) (155,203 ) (255,883 ) NET INCOME 1,321,065 1,587,643 3,585,784 3,852,579 OTHER COMPREHENSIVE INCOME Foreign currency translation gain 269,424 247 720,130 255,734 COMPREHENSIVE INCOME $ 1,590,489 $ 1,587,890 $ 4,305,914 $ 4,108,313 Net income per share-basic $ 0.02 $ 0.03 $ 0.07 $ 0.07 Net income per share-diluted $ 0.02 $ 0.01 $ 0.04 $ 0.03 Weighted average number of shares outstanding during the period-basic 53,882,014 53,882,014 53,882,014 53,882,014 Weighted average number of shares outstanding during the period-diluted 119,622,853 113,792,814 115,757,516 113,792,814 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED AND RESTATED) For the nine months For the nine months ended September 30, 2006 ended September 30, 2007 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 3,585,784 $ 3,852,579 Adjusted to reconcile net income to cash (used in) provided by operating activities: Stock issued for services - - Depreciation and amortization - cost of sales 445,087 266,933 Depreciation and amortization 223,632 65,990 Loss on disposal of fixed assets - 11,612 Beneficial conversion feature 454,545 - Amortization of deferred financing costs 20,210 - Amortization of discount on convertible notes payable 113,754 - Changes in operating assets and liabilities (Increase)decrease in: Accounts receivable 89,336 (702,918 ) Accounts receivable - related companies 1,476,411 (1,637,405 ) Other receivable and prepaid expenses (75,327 ) (740,280 ) Inventories 82,364 (478,990 ) Increase (decrease) in: Accounts payable 305,706 1,258,908 Accounts payable - related companies (1,522,087 ) (916,547 ) Other payables and accrued liabilities (1,638,729 ) (642,360 ) Value added tax payables (19,821 ) (81,902 ) Income tax and other tax payables 52,964 192,995 Net cash provided by operating activities 3,593,829 448,615 CASH FLOWS FROM INVESTING ACTIVITIES Investment in subsidiary - New-Tailun (2,000,000 ) - Purchase of property and equipment (527,254 ) (4,939,125 ) Proceed from sales of equipment 714,213 - Net cash used in investing activities (1,813,041 ) (4,939,125 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceed from sales of convertible notes, net 1,757,480 - Due to a related company, net 239,560 3,574,891 Proceed from note payable 5,211,183 - Repayment of note payable (7,165,377 ) (611,247 ) Net cash (used in) provided by financing activities 42,846 2,963,644 EFFECT OF EXCHANGE RATE ON CASH (570,896 ) 73,642 NET DECREASE IN CASH AND CASH EQUIVALENTS 1,252,738 (1,453,224 ) - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 897,093 1,473,669 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,149,831 $ 1,552,390 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest expenses $ 198,890 $ 26,491 Cash paid during the period for: Income taxes $ 102,955 $ 227,487 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: During 2007, the Company issued 20,833,333 shares of restricted common stock as part consideration for 100% of Nanjing New-Tailun Garments Company Limited. During 2007, the Company issued 13,076,923 shares of restricted common stock as part consideration for 100% of Nanjing Catch-Luck Garments Company Limited. The accompanying notes are an integral part of thesecondensed consolidated financial statements. 8 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Ever-Glory International Group, Inc. (“EGLY”) was incorporated in Florida on October 19, 1994. Perfect Dream Limited (“Perfect Dream”), a wholly owned subsidiary of EGLY, was incorporated in the British Virgin Islands on July 1, 2004. Goldenway Nanjing Garments Company Limited (“Goldenway”), a wholly owned subsidiary of Perfect Dream, was incorporated in the People’s Republic of China (“PRC”) on December 31, 1993.Goldenway is principally engaged in the manufacturing and sale of garments. Nanjing New-Tailun Garments Company Limited (“New-Tailun’), a wholly owned subsidiary of Perfect Dream, was incorporated in the PRC on March 27, 2006. New-Tailun is principally engaged in the manufacturing and sale of garments. Nanjing Catch-Luck Garments Co, Limited (“Catch-Luck”), a wholly owned subsidiary of Perfect Dream, was incorporated in the PRC on December 21, 1995. On January 18, 2006, Catch-Luck became a wholly owned foreign enterprise. Catch-Luck is principally engaged in the manufacturing and sale of garments to Europe and Japan. EGLY, Perfect Dream, Goldenway , New-Tailun and Catch-Luck are hereinafter referred to as (“the Company”). The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed consolidated financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's financial position at September 30, 2007, the results of operations for the three-month and nine-month periods ended September 30, 2007 and 2006, and cash flows for the nine months ended September 30, 2007 and 2006. The results for the period ended September 30, 2007 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2007. NOTE 2. PRINCIPLES OF CONSOLIDATION The accompanying September 30, 2007 unaudited condensed consolidated financial statements include the accounts of EGLY, its 100% owned subsidiary Perfect Dream, Goldenway, New-Tailun and Catch-Luck. All significant inter-company balances and transactions have been eliminated in consolidation. NOTE 3. BUSINESS COMBINATIONS BETWEEN ENTITIES UNDER COMMON CONTROL The Company entered into a purchase agreement,dated November 9, 2006, with Ever-Glory Enterprises (HK) Limited (“Ever-Glory Hong Kong”) to acquire 100% interest of New-Tailun (the “New-Tailun transaction”). Pursuant to the terms of the purchases agreement, the Company paid to Ever-Glory Hong Kong an amount of $2,000,000 in cash and issued 20,833,333 shares of the company’s restricted common stock having a value of $10,000,000, such value of shares were based on the preceding 30-day average of high bid and the low ask price for the common stock on the date of the transfer within 90 days of the closing of New-Tailun transaction. The New-Tailun transaction closed on December 30, 2006. The Company entered into a purchase agreement ("the Agreement"), dated June 26, 2006, with Ever-Glory Enterprises (HK) Limited (“Ever-Glory Hong Kong”) to acquire 100% interest of Catch-Luck (the “Catch-Luck Transaction”). Pursuant to the terms of theAgreement, the Company will pay to Ever-Glory Hong Kong an amount of $600,000 in cash and issued 13,076,923 shares of the Company’s restricted common stock having a value of $3,400,000 such value of shares were based on the preceding 30-day average of high bid and the low ask price for the common stock on the date of the transfer within 90 days of the closing of the Catch-Luck Transaction. 9 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 3. BUSINESS COMBINATIONS BETWEEN ENTITIES UNDER COMMON CONTROL (CONTINUED) On August 31, 2006, the Company entered into an amendment to the Agreement (“the Amendment”) whereupon the terms of payment on the purchase consideration was amended as follows: 1. The Company will pay to Ever-Glory Hong Kong an amount of $600,000 in cash and issued 13,076,923 shares of the Company’s restricted common stock having a value of $3,400,000 on the date of the transfer within 90 days of the closing of the transaction; 2. At the end of the first full fiscal year ending December 31, 2008 in which Catch-Luck generates gross revenues of at least $19,000,000 and net profit of$1,500,000, Perfect Dream will issue 11,538,462 shares of the Company’s restricted common stock having a value of $3,000,000; and 3. At the end of the next full fiscal year ending December 31, 2009 in which Catch-Luck generates gross revenues of at least $19,000,000 and net profit of $1,500,000, Perfect Dream will issue 11,538,462 shares of the Company’s restricted common stock having a value of $3,000,000. The number of shares of common stock to be delivered to Ever-Glory Hong Kongin satisfaction of the Stock Purchase Price shall be calculated based on the preceding 30-average high and low price for the Company’s common stock as quoted on the Over-the-Counter Bulletin Board as of the date of the closing. On August 1, 2007,the Company filed the Definitive 14C information statement for the acquisition of Catch-Luck. The Information Statement was mailed to the shareholders on August 7, 2007. The Catch-Luck Transaction closed on August 27, 2007. These transactions were accounted for as a merger of entities under common control. Accordingly, the operations of New-Tailun for the period from March 27, 2006 (inception) to September 30, 2006 and operations of Catch-Luck for the period ended September 30, 2006 were included in the consolidated financial statements as if the transactions had occurred at the beginning of the first period presented, each account stated at its historical cost. In this regard, the prior year’s financial statements and financial information have been restated to combine the previously separate entities to furnish comparative information. The results of the restatement were to increase the total assets as of September 30, 2006, the total liabilities as of September 30, 2006, the shareholder’s equity as of September 30, 2006 and the net income for the nine months ended September 30, 2006 by $5,414,094, $1,612,950, $2,426,181 and $2,497,674 respectively. NOTE 4. USE OF ESTIMATES The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. NOTE 5. CASH AND CASH EQUIVALENTS For purpose of the unaudited condensed consolidated statements of cash flows, cash and cash equivalents include cash on hand and demand deposits with a bank with a maturity of less than 3 months. 10 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 6. FAIR VALUE OF FINANCIAL INSTRUMENTS Statement of Financial Accounting Standards No. 107, "Disclosure About Fair Value of FinancialInstruments," requires certain disclosures regarding the fair value of financial instruments. Tradeaccounts receivable, accounts payable, and accrued liabilities are reflected in the financial statements at fair value because of the short-term maturity of the instruments. As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. The carrying value of cash and cash equivalents, accounts receivable (trade and others), accounts payable (trade and related party) and accrued liabilities approximate their fair value because of the short-term nature of these instruments. The Company places its cash and cash equivalents with what it believes to be high credit quality financial institutions. The Company has a diversified customer base, most of which are in Europe, Japan, the United States and the PRC. The Company controls credit risk related to accounts receivable through credit approvals, credit limit and monitoring procedures. The Company routinely assesses the financial strength of its customers and, based upon factors surrounding the credit risk, establishes an allowance, if required, for uncollectible accounts and, as a consequence, believes that its accounts receivable credit risk exposure beyond such allowance is limited. The Company accounts for non-hedging contracts that are indexed to, and potentially settled in, its own common stock in accordance with the provisions of Emerging Issues Task Force 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”). These non-hedging contracts accounted for in accordance with EITF 00-19 include freestanding warrants to purchase the Company’s common stock as well as embedded conversion features that have been bifurcated from the host contract in accordance with the requirements of SFAS 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”). Under certain circumstances that could require the Company to settle these equity items in cash or stock, and without regard to probability, EITF 00-19 could require the classification of all or part of the item as a liability and the adjustment of that reclassified amount to fair value at each reporting period, with such adjustments reflected in the line item of change in valuation of derivative as other income (expenses) in the statements of operations. The Company analyzes all financial instruments with features of both liabilities and equity under SFAS 150, “Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity,” SFAS No 133, “Accounting for Derivative Instruments and Hedging Activities” and EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock.” During 2007, the Company issued 6% secured convertible notes (the "Notes") in a face amount of $2,000,000 which are due and payable in full in 2 years from their issuance. As fixed prices are set for the conversion prices of such Notes and the attached warrants, the Company is in a position to be sure it had adequate authorized shares for the future conversion of the Notes and warrants. Therefore, no embedded derivatives and warrants are required to be recorded at fair value and marked-to-market at each reporting period. NOTE 7. BENEFICIAL CONVERSION FEATURE OF CONVERTIBLE INSTRUMENTS The Company is accounting for the secured convertible notes (the “Notes”) issued pursuant to the subscription agreement discussed in Note 18 following under EITF 00-27, ‘‘Application of Issue 98-5 to Certain Convertible Instruments’’.While the embedded conversion options are not required to be bifurcated, the Notes do contain a contingent beneficial conversion feature.As discussed further in Note 20, the Note holders have the right to convert their Notes prior to the maturity date if the Company commences a Qualified Offering. Based on EITF No. 00-27, Application of Issue No. 98-5 to Certain Convertible Instruments (EITF No. 00-27), which provides guidance on the calculation of a beneficial conversion feature of a convertible instrument, the Company has determined that the Notes issued on August 2, 2007 contained a beneficial conversion feature. Based on the effective conversion price of the Notes of $0.22 and the market value per share of $0.27 at August 2, 2007, the intrinsic value was calculated to be $454,545. The amount of the discount allocated to the beneficial conversion feature of the convertible debt is realized at the earliest possible date the Notes can be converted. Therefore, the Company charged $454,545 of note discount as interest expenses for the nine months ended September 30, 2007. 11 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 8. DISCOUNT ON NOTES PAYABLE A discount with respect to the Notes issued during the period ended September 30, 2007 was recorded by the Company. The amount of the discount was calculated to be the fair market value of the warrants included in theNotes issued pursuant to the terms of the subscription agreement discussed in Note 20. NOTE 9. DEFERRED FINANCING COSTS Deferred financing costs include commissions and legal fees paid in connection with the subscription agreement discussed in Note 20. NOTE 10. REVENUE AND COST RECOGNITION The Company recognizes revenue upon delivery for local sales and upon shipment of the products for export sales, at which time title passes to the customer provided that: there are no uncertainties regarding customer acceptance; persuasive evidence of an arrangement exists; the sales price is fixed and determinable; and collectability is deemed probable. Transportation, inspection charges, export quota fees, export charges, traveling and entertainment for the merchandisers are included in selling expenses. Cost of goods sold includes the appropriate materials purchasing, direct labor cost and manufacturing overheads consistent with the revenue earned. NOTE 11. FOREIGN CURRENCY TRANSACTIONS EGLY and Perfect Dream maintain their accounting records in their functional currencies of US$ while Goldenway, New-Tailun and Catch-Luck maintain their accounting records in their functional currency, theRMB. Foreign currency transactions during the year are translated to the functional currency at the approximate rates of exchange on the dates of transactions.Monetary assets and liabilities denominated in foreign currencies at the balance sheet date are translated at the approximate rates of exchange at that date.Non-monetary assets and liabilities are translated at the rates of exchange prevailing at the time the asset or liability was acquired.Exchange gains or losses are recorded in the statement of operations. NOTE 12. FOREIGN CURRENCY TRANSLATION The financial statements of Goldenway, New-Tailun and Catch-Luck (whose functional currency is the RMB) are translated into US$ using the closing rate method.The balance sheet items are translated into US$ using the exchange rates at the respective balance sheet dates.The capital and various reserves are translated at historical exchange rates prevailing at the time of the transactions while income and expenses items are translated at the average exchange rate for the year.All exchange differences are recorded within equity. Translation gain for the periods ended September 30, 2007 and 2006 were $720,130 and $255,734 respectively. NOTE 13. COMPREHENSIVE INCOME The foreign currency translation gain or loss resulting from translation of the financial statements expressed in RMB to US$ is reported as other comprehensive income in the statements of operations and stockholders’ equity. NOTE 14. RECLASSIFICATION Certain 2006 balances in the Statement of Operation have been reclassified to conform with the 2007 balances. 12 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 15. INCOME PER SHARE Basic earnings per share are computed by dividing income available to common stockholders by the weighted average number common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Warrants to purchase 9,090,909 shares of common stock at prices 0.32 per share were outstanding at September 30, 2007, but were excluded from the calculation of diluted earnings per share because the effect of stock warrants was anti-dilutive. NOTE 16. SEGMENTS The Company adopted Statement of Financial Accounting Standards No. 131, Disclosures about Segments of an Enterprise and Related Information (“SFAS 131”). SFAS establishes standards for operating information regarding operating segments in annual financial statements and requires selected information for those segments to be presented in interim financial reports issued to stockholders. SFAS 131 also establishes standards for related disclosures about products and services and geographic areas. Operating segments are identified as components of an enterprise about which separate discrete financial information is available for evaluation by the chief operating decision maker, or decision making group, in making decision how to allocate resources and assess performance. The information disclosed herein, materially represents all of the financial information related to the Company’s principal operating segments. The Company operates in a single segment. NOTE 17. RECENT ACCOUNTING PRONOUNCEMENTS In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an Interpretation of FASB Statement 109 (“FIN 48”), which clarifies the accounting for uncertainty in tax positions. This Interpretation provides that the tax effects from an uncertain tax position can be recognized in the Company’s financial statements, only if the position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective as of the beginning of fiscal 2007, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company do not expect the adoption of FIN 48 to have an impact on the Company’s results of operations or financial condition. In September 2006, FASB issued Statement 157, Fair Value Measurements. This statement defines fair value and establishes a framework for measuring fair value in generally accepted accounting principles (GAAP). More precisely, this statement sets forth a standard definition of fair value as it applies to assets or liabilities, the principle market (or most advantageous market) for determining fair value (price), the market participants, inputs and the application of the derived fair value to those assets and liabilities. The effective date of this pronouncement is for all full fiscal and interim periods beginning after November 15, 2007. The Company do not expect the adoption of SFAS 157 to have an impact on the Company’s results of operations or financial condition. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (SFAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. SFAS 159 will become effective for us on January 1, 2008. The Company is currently evaluating the impact this new Standard, but believes that it will not have a material impact on the Company’s financial position. NOTE 18. INVENTORIES Inventories at September 30, 2007 consisted of the following: Raw materials $ 285,734 Work-in-progress 167,577 Finished goods 725,938 1,179,249 Less: provision of obsolescence - Inventories, net $ 1,179,249 13 EVER-GLORY INTERNATIONAL GROUP, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2007 (UNAUDITED) NOTE 19. NOTES PAYABLE Balance at September 30, 2007: Note payable to a bank, interest at bank's prime rate plus 0.83% per annum, 1,330,212 0.5280% at September 30, 2007, collateralized by buildings of the Company, due December 24, 2007 Note payable to a bank, interest at bank's prime rate plus 0.83% per annum, 1,330,212 0.5442% at September 30, 2007, collateralized by buildings of the Company, due February 15, 2008 2,660,424 Less: current maturities (2,660,424 ) $ - Maturities are as follows: For the period ending September 30, 2008 $ 2,660,424 Interest paid for the nine months ended September 30, 2007 and 2006 was $177,822 and $26,491, respectively. NOTE 20. CONVERTIBLE NOTES PAYABLE On August 2, 2007, the Company consummated a private placement of $2,000,000 principal amount of 6% secured convertible notes (the "Notes") with five-year common stock warrants (the "Warrants") to six accredited investors.
